           Case 1:20-cr-10271-DPW Document 154 Filed 08/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )       Criminal No. 20-10271-DPW
                                              )
(1) CEDRIC CROMWELL and                       )
(2) DAVID DEQUATTRO,                          )
                                              )
                       Defendants             )


      UNITED STATES’ OPPOSITION TO DEFENDANT DAVID DEQUATTRO’S
             MOTION TO DISMISS COUNT 5 OF THE INDICTMENT

       The Court should deny defendant David DeQuattro’s motion to dismiss Count 5 of the

indictment, which he alleges is duplicitous. (Doc. No. 151.)

       The Government disagrees that Count 5 is duplicitous, for the reasons set forth in its trial

brief (sealed Doc. No. 134) at 9-11. However, it will agree to a unanimity instruction, i.e., an

instruction that the jury must be unanimous with respect to any one of the items listed in Count

5. See DeQuattro’s Proposed Jury Instructions (Doc. No. 124), Request No. 4 (unanimity

instruction). 1 Even assuming Count 5 is duplicitous, a unanimity instruction would cure the issue

and dismissal would be unwarranted. “The remedy for a duplicitous indictment is a specific

unanimity instruction to ensure that the jury understands that its verdict must be unanimous as to

which instance of the alleged statutory violation resulted in a crime.” United States v. Karani,

984 F.3d 163, 181 (1st Cir. 2021). “[D]ismissal of the indictment is not the proper remedy.”




       1
        Likewise, the Government will agree to a unanimity instructions on Count 3 against
defendant Cromwell.
         Case 1:20-cr-10271-DPW Document 154 Filed 08/26/21 Page 2 of 2




United States v. Robinson, 651 F.2d 1188, 1195 (6th Cir. 1981), cited in United States v. Place,

757 F. Supp. 2d 60, 61 (D. Mass. 2010).

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                        By: /s/ Christine Wichers
                                            Christine Wichers
                                            Jared C. Dolan
                                            Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on August 26, 2021.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                                 2
